Circumstantial evidence held not sufficient to authorize conviction of unlawfully possessing liquor. (See dissent.)
                          DECIDED MAY 2, 1941.
The defendant was convicted of possessing non-tax-paid whisky. The evidence tending to connect him with the offense was wholly circumstantial, and was not sufficient to exclude every reasonable hypothesis save that of his guilt. The verdict was not authorized by the evidence, and the refusal to grant a new trial was error.
Judgment reversed. Gardner, J., concurs.